ORIGINAL                                                 04/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0343


                                       DA 19-0343
                                                                         FILED
ROBERT DANNELS,                                                           APR 0 6 2020
                                                                        Bowen Greenwood
                                                                      Clerk ot Suprema Court
            Plaintiff and Appellee,                                      State of Montana



      v.                                                            NOTICE

BNSF RAILWAY COMPANY,

            Defendant and Appellant.


      Justice Laurie McKinnon hereby provides notice to all parties in the above-referenced
matter that her son-in-law,Eli Inabnit, is an attorney with the law firm of Garlington, Lohn
& Robinson,PLLP, which represents a party in these proceedings. Justice McKinnon has
confirmed with Mr. Inabnit that he has not participated in this proceeding.
      Should any party object to Justice McKinnon presiding in these proceedings, please
file a Notice of Objection with the Clerk ofthe Montana Supreme Court within 14 days of
the date of this Notice and Justice McKinnon will recuse herself. If no Notice is filed,
Justice McKinnon will remain on the case.
      The Clerk is directed to mail a copy ofthis Notice to all counsel ofrecord.
      DATED this (01/I day of April, 2020.



                                                               Justice